Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment filed on 06/13/2022 has been acknowledged. Claims 1-20, as originally filed, are currently pending and have been considered below. Claim 1 and 11 are independent claim. Claims 21-22 are added new. No claim has been cancelled.

Priority
The application claims priority of PRO 62/745,882 filed on 10/15/2018.

Remarks and Response
Applicant’s arguments filed in the amendments on 06/13/2022 have been fully considered but they are not persuasive. The reasons set forth below.

Response to Arguments
On pages 8 of the remarks, applicant argued that Ullah does not teach “when the secure element is outside a range of the mobile network, receive a data service request associated with the secure element”.
Examiner respectfully disagrees. Ullah, ¶[0050], the network subscription of the subscriber entity could be time bounded and thus have a specific validity time. ¶[0053], subscriber entity 200 receives a time bounded network subscription as performed by the mobile network operator entity 400. ¶[0054], the mobile network operator entity 400 receives a request for the subscriber entity 200. ¶[0069]- ¶[0076], Fig-4, entity 300 obtains, from entity 400 of the subscriber entity 200, subscription information of a time bounded network subscription for the subscriber entity 200. Entity 300 generates a profile for the time bounded network subscription. The profile comprises metadata. The profile needs to be downloaded to the profile handling unit 250, 260 in order for the subscriber entity 200 to be able to use the time-bounded network subscription. 
Moreover, Ullah, ¶[0107]- ¶[0110], the specified time period has a duration set by entity 200, 400 or 300. The validity period can be presented as a timestamp which indicates the time when the profile/subscription will expire. The limitation “outside a range of the mobile network” is not defined in claim 1. Limitation “outside a range” can be interpreted as outside of a distance/location or outside of time period. ¶[0115], the profile handling unit 250, 260 downloads the profile from the subscription management entity. ¶[0120], a parameter indicating that the time bounded network subscription is to be limited to a specified time period, obtained from the entity 200 or entity 300. 

On pages 11 of the remarks, applicant argued that Yu in view of Ullah does not teach “integrated universal integrated circuit card” as recited in claim 6 and 16.
Examiner respectfully disagrees. Ullah, ¶[0003], SIM is an integrated circuit chip. The SIM circuit is part of the function of a Universal Integrated Circuit Card (UICC) physical smart card.
On pages 11 of the remarks, applicant argued that Yu in view of Ullah does not teach SM-DP and SM-DP+ limitation as recited in claim 7, 9, 17 and 19.
Examiner respectfully disagrees. Ullah, ¶[0004], the operator uses an entity called SM-DP+/SM-DP (where SM-DP is short for Subscription Management-Data Preparation) for creation of SIM profiles that are later installed from the SM-DP/SM-DP+ to the eUICC.

For the entire above reasons examiner maintains the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-13 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US Patent Application Publication No 2019/0109948 A1) in view of Ullah (US Patent Application Publication No 2019/0253563 A1). 

Regarding Claim 1, Yu discloses a mobile network system for provisioning mobile data services for one or more mobile devices that employ a secure element (Yu, Fig-1, ¶[0041]), the system comprising: 
a subscription manager data preparation server, wherein the subscription manager data preparation server is configured to (Yu, Fig-1, ¶[0065]): 
maintain a list of protected profiles, wherein the protected profiles are associated with one or more credentials of a mobile network operator of a mobile network (Yu, ¶[0008], N profiles from the operator that provides the target traffic package, where the N profiles are corresponding to the N travelling schedule nodes in a one-to-one manner and sending the N profiles to the terminal device. ¶[0065], the access platform server sends a profile download request to an operator server that prepares a corresponding profile for the terminal device. The request includes the identity information. The SM-DP network element generates key information of the profile); 
Yu does not explicitly teach the following limitation that Ullah teaches:
when the secure element is outside a range of the mobile network, receive a data service request associated with the secure element, the data service request specifying a timeframe for when the secure element is expected to be within the range of the mobile network (Ullah, ¶[0047], the subscription management entity could be located in the core network, in the service network or outside the core network and the service network. ¶[0050], the network subscription of the subscriber entity could be time bounded and thus have a specific validity time. ¶[0059], the mobile network operator entity could be configured to trust that the profile handling unit keeps track of the lifetime of the profile and removes the profile locally upon expiry of the specified time period); 
identify an available protected profile in the maintained list of protected profiles using the timeframe specified in the received data service request (Ullah, ¶[0068], if the timer is started at download of the profile, the profile handling unit upon download of the profile could be configured to notify the mobile network operator entity that the profile has been downloaded and the timer has been started in order for the mobile network operator entity to start its own timer. ¶[0088], once the specified time period expires, the profile handling unit removes the profile. ¶[0091], the metadata defines a specified time period for which the time bounded network subscription is to be limited and this metadata is stored alongside other metadata); and 
create a bound profile by associating the identified protected profile with the received data service request and a unique identifier associated with the secure element (Ullah, ¶[0093], download of the profile is only allowed if a valid activation code token is presented to the subscription management entity. ¶[0094], the profile handling unit provides an activation code token for the profile to the subscription management entity. ¶[0122]). 
Yu in view of Ullah are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “switching between networks”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Yu in view of Ullah to include the idea of user device be able to switch between network operator when network signals of the first operator network are recovered without missing any communication.

Regarding Claim 2, Yu in view of Ullah discloses the mobile network system of claim 1, wherein the subscription manager data preparation server is further configured to: 
identify a second bound profile that is due for service by using a data service request associated with the second bound profile (Ullah, ¶[0093], download of the profile is only allowed if a valid activation code token is presented to the subscription management entity. ¶[0094], the profile handling unit provides an activation code token for the profile to the subscription management entity. ¶[0122]. Also ¶[0065], the access platform server sends a profile download request to an operator server that prepares a corresponding profile for the terminal device); and
activate service for the second bound profile due for service by communicating with the mobile network operator (Ullah, ¶[0093], download of the profile is only allowed if a valid activation code token is presented to the subscription management entity. ¶[0094], the profile handling unit provides an activation code token for the profile to the subscription management entity. ¶[0122]. Also ¶[0065], the access platform server sends a profile download request to an operator server that prepares a corresponding profile for the terminal device).

Regarding Claim 3, Yu in view of Ullah discloses the mobile network system of claim 1, wherein the subscription manager data preparation server is further configured to: 
identify a second bound profile with expired service by using a data service request associated with the second bound profile (Ullah, ¶[0068], if the timer is started at download of the profile, the profile handling unit upon download of the profile could be configured to notify the mobile network operator entity that the profile has been downloaded and the timer has been started in order for the mobile network operator entity to start its own timer. ¶[0088], once the specified time period expires, the profile handling unit removes the profile. ¶[0091], the metadata defines a specified time period for which the time bounded network subscription is to be limited and this metadata is stored alongside other metadata); 
de-activate service for the second bound profile with expired service by communicating with the mobile network operator (Ullah, ¶[0068], if the timer is started at download of the profile, the profile handling unit upon download of the profile could be configured to notify the mobile network operator entity that the profile has been downloaded and the timer has been started in order for the mobile network operator entity to start its own timer. ¶[0088], once the specified time period expires, the profile handling unit removes the profile. ¶[0091], the metadata defines a specified time period for which the time bounded network subscription is to be limited and this metadata is stored alongside other metadata); and 
de-associate the associated data service request and the second bound profile with expired service (Ullah, ¶[0068], if the timer is started at download of the profile, the profile handling unit upon download of the profile could be configured to notify the mobile network operator entity that the profile has been downloaded and the timer has been started in order for the mobile network operator entity to start its own timer. ¶[0088], once the specified time period expires, the profile handling unit removes the profile. ¶[0091], the metadata defines a specified time period for which the time bounded network subscription is to be limited and this metadata is stored alongside other metadata).
 
Regarding Claim 5, Yu in view of Ullah discloses the mobile network system of claim 1, wherein the secure element is an embedded Universal Integrated Circuit Card (Ullah, ¶[0045], functions of an embedded SIM circuit could be part of the function of the eUICC). 

Regarding Claim 6, Yu in view of Ullah discloses the mobile network system of claim 1, wherein the secure element is an integrated Universal Integrated Circuit Card (Ullah, ¶[0045], functions of an embedded SIM circuit could be part of the function of the eUICC). 

Regarding Claim 7, Yu in view of Ullah discloses the mobile network system of claim 1, wherein the subscription manager data preparation server comprises a service provider server in communication with an SM-DP+ (Yu, ¶[0065], the access platform server sends a profile download request to an operator server that prepares a corresponding profile for the terminal device. The request includes the identity information. The SM-DP network element generates key information of the profile). 

Regarding Claim 8, Yu in view of Ullah discloses the mobile network system of claim 1, wherein the subscription manager data preparation server comprises a service provider server in communication with an SM-DP (Yu, ¶[0065], the access platform server sends a profile download request to an operator server that prepares a corresponding profile for the terminal device. The request includes the identity information. The SM-DP network element generates key information of the profile).

Regarding Claim 9, Yu in view of Ullah discloses the mobile network system of claim 1, wherein the subscription manager data preparation server is integrated into an SM-DP+ (Yu, ¶[0065], the access platform server sends a profile download request to an operator server that prepares a corresponding profile for the terminal device. The request includes the identity information. The SM-DP network element generates key information of the profile).
 
Regarding Claim 10, Yu in view of Ullah discloses the mobile network system of claim 1, wherein the subscription manager data preparation server is integrated into an SM-DP (Yu, ¶[0065], the access platform server sends a profile download request to an operator server that prepares a corresponding profile for the terminal device. The request includes the identity information. The SM-DP network element generates key information of the profile). 

Regarding Claim 11, Yu discloses a method for provisioning mobile data services for one or more mobile devices that employ a secure element using a subscription manager data preparation server, the method comprising: 
maintaining, at the subscription manager data preparation server a list of protected profiles, wherein the protected profiles are associated with one or more credentials of a mobile network operator of a mobile network (Yu, ¶[0008], N profiles from the operator that provides the target traffic package, where the N profiles are corresponding to the N travelling schedule nodes in a one-to-one manner and sending the N profiles to the terminal device. ¶[0065], the access platform server sends a profile download request to an operator server that prepares a corresponding profile for the terminal device. The request includes the identity information. The SM-DP network element generates key information of the profile); 
Yu does not explicitly teach the following limitation that Ullah teaches:
when the secure element is outside a range of the mobile network, receiving, at the subscription manager data preparation server, a data service request associated with the secure element, the data service request specifying a timeframe for when the secure element is expected to be within the range of the mobile network (Ullah, ¶[0047], the subscription management entity could be located in the core network, in the service network or outside the core network and the service network. ¶[0050], the network subscription of the subscriber entity could be time bounded and thus have a specific validity time. ¶[0059], the mobile network operator entity could be configured to trust that the profile handling unit keeps track of the lifetime of the profile and removes the profile locally upon expiry of the specified time period); 
identifying, at the subscription manager data preparation server, an available protected profile in the maintained list of protected profiles using the timeframe specified in the received data service request (Ullah, ¶[0068], if the timer is started at download of the profile, the profile handling unit upon download of the profile could be configured to notify the mobile network operator entity that the profile has been downloaded and the timer has been started in order for the mobile network operator entity to start its own timer. ¶[0088], once the specified time period expires, the profile handling unit removes the profile. ¶[0091], the metadata defines a specified time period for which the time bounded network subscription is to be limited and this metadata is stored alongside other metadata); and 
creating, at the subscription manager data preparation server, a bound profile by associating the identified protected profile with the received data service request and a unique identifier associated with the secure element (Ullah, ¶[0093], download of the profile is only allowed if a valid activation code token is presented to the subscription management entity. ¶[0094], the profile handling unit provides an activation code token for the profile to the subscription management entity. ¶[0122]).
Yu in view of Ullah are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “switching between networks”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Yu in view of Ullah to include the idea of user device be able to switch between network operator when network signals of the first operator network are recovered without missing any communication.

Regarding Claim 12, Yu in view of Ullah discloses the method of claim 11, wherein the method further comprises: 
identifying, at the subscription manager data preparation server, a second bound profile that is due for service by using a data service request associated with the second bound profile (Ullah, ¶[0093], download of the profile is only allowed if a valid activation code token is presented to the subscription management entity. ¶[0094], the profile handling unit provides an activation code token for the profile to the subscription management entity. ¶[0122]. Also ¶[0065], the access platform server sends a profile download request to an operator server that prepares a corresponding profile for the terminal device); and 
activating service for the second bound profile due for service by communicating with the mobile network operator via the subscription manager data preparation server (Ullah, ¶[0093], download of the profile is only allowed if a valid activation code token is presented to the subscription management entity. ¶[0094], the profile handling unit provides an activation code token for the profile to the subscription management entity. ¶[0122]. Also ¶[0065], the access platform server sends a profile download request to an operator server that prepares a corresponding profile for the terminal device).

Regarding Claim 13, Yu in view of Ullah discloses the method of claim 11, wherein the method further comprises: 
identifying, at the subscription manager data preparation server, a second bound profile with expired service by using a data service request associated with the second bound profile (Ullah, ¶[0068], if the timer is started at download of the profile, the profile handling unit upon download of the profile could be configured to notify the mobile network operator entity that the profile has been downloaded and the timer has been started in order for the mobile network operator entity to start its own timer. ¶[0088], once the specified time period expires, the profile handling unit removes the profile. ¶[0091], the metadata defines a specified time period for which the time bounded network subscription is to be limited and this metadata is stored alongside other metadata); 
de-activating service for the second bound profile with expired service by communicating with the mobile network operator via the subscription manager data preparation server (Ullah, ¶[0068], if the timer is started at download of the profile, the profile handling unit upon download of the profile could be configured to notify the mobile network operator entity that the profile has been downloaded and the timer has been started in order for the mobile network operator entity to start its own timer. ¶[0088], once the specified time period expires, the profile handling unit removes the profile. ¶[0091], the metadata defines a specified time period for which the time bounded network subscription is to be limited and this metadata is stored alongside other metadata); and 
de-associating, at the subscription manager data preparation server, the associated data service request and the second bound profile with expired service (Ullah, ¶[0068], if the timer is started at download of the profile, the profile handling unit upon download of the profile could be configured to notify the mobile network operator entity that the profile has been downloaded and the timer has been started in order for the mobile network operator entity to start its own timer. ¶[0088], once the specified time period expires, the profile handling unit removes the profile. ¶[0091], the metadata defines a specified time period for which the time bounded network subscription is to be limited and this metadata is stored alongside other metadata). 

Regarding Claim 15, Yu in view of Ullah discloses the method claim 11, wherein the secure element is an embedded Universal Integrated Circuit Card (Ullah, ¶[0045], functions of an embedded SIM circuit could be part of the function of the eUICC).

Regarding Claim 16, Yu in view of Ullah discloses the method of claim 11, wherein the secure element is an integrated Universal Integrated Circuit Card (Ullah, ¶[0045], functions of an embedded SIM circuit could be part of the function of the eUICC). 

Regarding Claim 17, Yu in view of Ullah discloses the method of claim 11, wherein the subscription manager data preparation server comprises a service provider server in communication with an SM-DP+ (Yu, ¶[0065], the access platform server sends a profile download request to an operator server that prepares a corresponding profile for the terminal device. The request includes the identity information. The SM-DP network element generates key information of the profile).

Regarding Claim 18, Yu in view of Ullah discloses the method of claim 11, wherein the subscription manager data preparation server comprises a service provider server in communication with an SM-DP (Yu, ¶[0065], the access platform server sends a profile download request to an operator server that prepares a corresponding profile for the terminal device. The request includes the identity information. The SM-DP network element generates key information of the profile). 

Regarding Claim 19, Yu in view of Ullah discloses the method of claim 11, wherein the subscription manager data preparation server is integrated into an SM-DP+ (Yu, ¶[0065], the access platform server sends a profile download request to an operator server that prepares a corresponding profile for the terminal device. The request includes the identity information. The SM-DP network element generates key information of the profile).

Regarding Claim 20, Yu in view of Ullah discloses the method of claim 11, wherein the subscription manager data preparation server is integrated into an SM-DP (Yu, ¶[0065], the access platform server sends a profile download request to an operator server that prepares a corresponding profile for the terminal device. The request includes the identity information. The SM-DP network element generates key information of the profile).

Regarding Claim 21, Yu in view of Ullah discloses the mobile network system of claim 1, wherein the data service request is for mobile services offered by third party service providers other than the mobile network operator (MNO) (Yu, ¶[0108], the access platform server may be implemented by another third party. The third party signs agreements with operators and provides a better traffic service for the terminal device by using a platform server run by the third party and an application on the terminal device).

Regarding Claim 22, Yu in view of Ullah discloses the method of claim 11, wherein the data service request is for mobile services offered by third party service providers other than the mobile network operator (MNO) (Yu, ¶[0108], the access platform server may be implemented by another third party. The third party signs agreements with operators and provides a better traffic service for the terminal device by using a platform server run by the third party and an application on the terminal device).

Allowable subject matter
Claims 4 and 14 are allowed if they are re-written in independent form and the above specified rejections and/or objections are overcome.

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F (7:30 - 5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFRY PWU can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WASIKA NIPA/           Primary Examiner, Art Unit 2433